                                                 U.S. Department of Justice


                                                 United States Attorney
                                                 Eastern District of New York
MPR/RCH/EMR/PP                                   271 Cadman Plaza East
F. #2019R00927                                   Brooklyn, New York 11201


                                                 May 18, 2021

By FedEx

Cesar DeCastro, Esq.
7 World Trade Center, 34th Floor
New York, NY 10007

                Re:   United States v. Genaro Garcia Luna
                      Criminal Docket No. 19-576 (BMC)

Dear Counsel:

               Enclosed please find the government’s supplemental discovery in accordance
with Rule 16 of the Federal Rules of Criminal Procedure. Please note that the enclosed
discovery contains Protected Material that should be handled in accordance with the
Protective Order. See Dkt. No. 19. The government also requests reciprocal discovery from
the defendant.
I.     The Government’s Discovery

       Enclosed please find:

       • Documents provided by the Government of Mexico, Bates-numbered
         0001015652-0001015766; 0001024069-0001024094; 0001027033-0001027052;
         0001047466-0001047473. The document Bates-numbered 0001047466-
         0001047473 is Protected Material.
       • Financial Records, Bates-numbered 0001015767-0001017904; 0001017913-
         0001018202; 0001018203-0001018842; 0001018843-0001018862; 0001018863-
         0001019326; 0001019327-0001019580; 0001019581-0001019658; 0001019659-
         0001024064; 0001024114-0001027029; 0001034375-0001035657; 0001035658-
         0001037489; 0001037490-0001046893; 0001046922-0001047465; 0001047635-
         0001047647.
       • Photographs from Google Earth, Bates-numbered 0001017907-0001017912;
         0001047648-0001047651.
       • Spreadsheets of metadata related to documents recovered from the defendant’s
         electronic devices, Bates-numbered 0001024065-0001024068.
       • A business records certification regarding previously produced foreign financial
         documents, Bates-numbered 0001024095-0001024096.
       • Communications related to defendant’s businesses, Bates numbered 0001017905-
         0001017906 and 0001024097-0001024113.
       • A record from the U.S. Department of State, Bates-numbered 0001027030-
         0001027032.
       • Audio recordings of the defendant previously produced to you by the Eastern
         District of New York filter team, as well as a related draft transcript, Bates-
         numbered 0001034314-0001034318 and 0001027053-0001027080, which are
         Protected Material.
       • Business documents, Bates-numbered 0001034319-0001034373.
       • A December 29, 2020 video of the defendant and another inmate from the
         Metropolitan Detention Center, Bates-numbered 0001034374.
       • Property records and related documents, Bates-numbered 0001046894-
         0001046921; 0001047474-0001047507; 0001047565-0001047634.
       • Documents provided by the Colombian government, Bates-numbered
         0001047508-0001047564.

                In addition, pursuant to 18 U.S.C. § 3505, please be advised by this letter that
the United States intends to offer at trial foreign records of regularly conducted business
activities obtained from Barbados, Mexico and Panama via Mutual Legal Assistance Treaty
requests. These records have been provided to you and identified through our various
discovery productions, and we will continue to produce additional records that we may
introduce at trial pursuant to Section 3505 as we receive them.

               If you have any questions or requests regarding further discovery or a
disposition of this matter, please do not hesitate to contact me.

                                                    Very truly yours,

                                                    MARK J. LESKO
                                                    Acting United States Attorney

                                             By:     /s/
                                                    Michael P. Robotti
                                                    Ryan C. Harris
                                                    Erin M. Reid
                                                    Philip Pilmar
                                                    Assistant U.S. Attorneys
                                                    (718) 254-7000

Enclosures

cc:    Clerk of Court (BMC) (via ECF) (without enclosures)

                                                2
